Citation Nr: 0300264	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
January 29, 2001 and an initial rating in excess of 10 
percent since January 29, 2001 for cervical strain.  

2.  Entitlement to an initial compensable rating prior to 
January 29, 2001 and an initial rating in excess of 10 
percent since January 29, 2001 for thoracic strain.  

3.  Entitlement to an initial rating in excess of 10 
percent for left atypical musculoskeletal chest pain.   


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from December 1993 
to January 1998.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 1998 the RO granted service connection for 
left atypical chest musculoskeletal pain and assigned a 10 
percent disability evaluation effective January 10, 1998.  

In February 1999 the RO granted service connection for 
cervical and thoracic strain and assigned a zero percent 
evaluation effective January 10, 1998.  In September 2002 
the RO granted separate 10 percent ratings for cervical 
and thoracic strain effective January 29, 2001.  

Although such increases represented a grant of benefits, 
the United States Court of Appeals for Veterans Claims has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate 
the pending appeal...."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
these issues are on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The probative evidence shows that, prior to January 
29, 2001, the veteran's cervical strain did not result in 
even slight limitation of motion of the cervical spine, 
including functional loss due to pain or other pathology.  
3.  The probative evidence shows that, since January 29, 
2001, the veteran's cervical strain has not resulted in 
more than slight limitation of motion of the cervical 
spine, including functional loss due to pain or other 
pathology.  

4.  The probative evidence shows that, prior to January 
29, 2001, the veteran's thoracic strain did not result in 
more than slight limitation of motion of the thoracic 
spine, including functional loss due to pain or other 
pathology.  

5.  The probative evidence shows that, since January 29, 
2001, the veteran's thoracic strain has not resulted in 
more than severe limitation of motion of the thoracic 
spine, including functional loss due to pain or other 
pathology, and the veteran is already receiving the 
maximum schedular rating.  

6.  The probative evidence shows that the veteran's left 
atypical musculoskeletal chest pain is not manifested by 
widespread musculoskeletal pain with episodic 
exacerbations present more than one-third of the time that 
are precipitated by environmental or emotional stress or 
overexertion.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for cervical strain prior to January 29, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5290 (2002).  

2.  The criteria for an initial rating in excess of 10 
percent for cervical strain since January 29, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5299-5290 (2002).

3.  The criteria for an initial compensable disability 
evaluation for thoracic strain prior to January 29, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5299-5291 (2002).

4.  The criteria for an initial rating in excess of 10 
percent for thoracic strain since January 29, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5299-5291 (2002).

5.  The criteria for an initial rating in excess of 10 
percent for left atypical musculoskeletal chest pain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5025 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed an original application for service 
connection in October 1997.  

The service medical records show the veteran was diagnosed 
with spondylosis and scoliosis at C4-C5 during a September 
1997 physical evaluation board examination.

The veteran underwent a VA general medical examination in 
March 1998.  The veteran reported a history of recurrent 
chest pain radiating to the neck and arm, which began in 
April 1995 secondary to heavy lifting.  Physical 
examination showed he was in no distress.  He stated he 
remained physically active and could easily walk a mile 
and climb two flights of stairs.  Posture and gait were 
normal.  Physical examination showed no spinal tenderness 
and there was full range of painless motion.  The examiner 
reported that no diagnostic or clinical tests were 
indicated.  The diagnosis was history of atypical chest 
pain with extensive negative cardiac and gastrointestinal 
evaluations.  

The veteran underwent a VA neurology examination in April 
1998.  The examiner noted that the veteran was referred 
for evaluation of cervical spondylosis with pain radiating 
to the back, shoulders, arms and legs.  The veteran 
reported an inservice history of pain in the chest, neck 
and back, which began after a march.  He denied trauma.  
The examiner noted that diagnostic studies during active 
service showed no definite problems.  The veteran reported 
that since service he experienced episodes of neck 
discomfort, occasionally radiating into his left shoulder 
and arm and also in his thoracic spine.  He denied having 
pain or numbness in his legs.  He also had no weakness or 
numbness.  The examiner noted that a January 1997 Magnetic 
Resonance Imaging (MRI) of the cervical spine showed 
minimal posterior bulging at C4-C5 at the intervertebral 
discs, but there was no evidence of disc herniation or 
other lesions present.  X-ray examination of the thoracic 
spine showed mild dextroscoliosis.  The veteran's past 
medical history was unremarkable.  On physical examination 
he was in no distress and he had no pain.  He had good 
range of motion of the cervical spine without spasm or 
tenderness.  Cranial nerves were intact.  Motor 
examination showed 5/5 strength throughout.  Reflexes were 
symmetric throughout and sensory testing was normal.  
Cerebellar examination and gait was normal.  The 
examiner's impression was musculoskeletal pain.  The 
examiner stated that he could not find any objective 
evidence of neuropathy or radiculopathy.  He recommended 
an orthopedic examination because of the veteran's 
complaints of musculoskeletal cervical and thoracic pain.  

The evidence shows the veteran failed to report for the 
scheduled VA orthopedic examination in June 1998.  

In September 1998 the RO granted service connection for 
atypical musculoskeletal left chest pain secondary to 
spondylosis at C4-C5.  The RO assigned a 10 percent 
disability rating, effective January 10, 1998.  The RO 
deferred the issue of cervical spondylosis with radiating 
pain.  

The veteran underwent a VA orthopedic examination in 
October 1998.  The examiner noted the veteran's history of 
the sudden onset of pain during active service following a 
march.  He denied any distinct injury.  The veteran stated 
that chiropractic treatment during active service resulted 
in a decrease in his symptoms.  The veteran stated he was 
employed as a ranch hand since separation from service.  
The examiner noted the history of evaluation of his 
complaints during service.  The examiner noted that a 
final evaluation by the orthopedic service prior to 
separation found no significant orthopedic disorder and 
the veteran returned to duty without limitation.  At the 
time of the examination the veteran complained of 
intermittent episodes of right neck to left upper shoulder 
discomfort and occasional tingling and numbness to the 
hands and feet.  On physical examination the veteran 
walked in without assistance and he had no antalgic gait.  
Examination of the neck showed the spine to be midline and 
the cervical, thoracic and lumbar curves preserved.  There 
was no pelvic obliquity.  There was slight tenderness to 
palpation at approximately T10 to L2.  There was no 
tenderness to palpation of the paraspinous musculature or 
the sciatic areas.  Shoulder shrug was intact.  Shoulder 
and upper extremity range of motion was intact throughout.  
Motor strength of the upper extremity was 5/5 throughout.  
Distal circulation and sensation of the upper extremities 
was intact.  There was full active range of motion and 5/5 
strength in the lower extremities.  Distal circulation and 
sensation of the lower extremities was intact.  Deep 
tendon reflexes of the upper and lower extremities was 
symmetrical.  X-ray examination of the thoracic spine 
showed no significant abnormalities.  X-ray examination of 
the cervical spine showed osteophytes at C6 but otherwise 
there were no abnormalities.  The impression was recurrent 
cervical and thoracic strain, which was mild.  The 
examiner referred the veteran for electromyography (EMG) 
and nerve conduction velocity (NCV) studies of the upper 
extremities because of the complaints of intermittent 
upper extremity radiculopathy.  

The veteran underwent these tests in November 1998.  
Physical examination at that time showed no muscular 
atrophy.  Bilateral upper extremity strength was 5/5.  
Sensation was intact and a Spurling's test was negative.  
There was full range of motion of the upper extremities.  
The electrodiagnostic findings were normal in all nerves 
and muscles.  The impression was no electrodiagnostic 
evidence of active or chronic cervical radiculopathy and 
no electrodiagnostic evidence of peripheral sensory or 
motor neuropathy.  

In February 1999 the RO granted service connection for 
cervical and thoracic strain.  The RO awarded a zero 
percent disability rating, effective January 10, 1998.  

In his substantive appeal the veteran argues that the 
medical findings during active service that revealed 
recurrent discomfort with prolonged activities is 
inconsistent with the post-service medical examination 
findings.  He argues that his service-connected 
disabilities are permanent in nature and cause problems 
with his central nervous system.  

The veteran submitted private medical records in February 
2001.  They are all dated in January 2001.  X-ray 
examination of the lumbosacral spine was unremarkable.  X-
ray examination of the thoracic spine showed minimal 
scoliosis but was otherwise negative.  X-ray examination 
of the cervical spine was negative.  During a pain 
management consultation later that month the veteran 
complained of neck pain radiating to the low back and 
tingling and numbness of the upper and lower extremities.  
The veteran reported his inservice history, which included 
neck pain radiating to the low back and anterior chest 
wall pain.  He stated that chiropractic treatment during 
active service did not lessen his pain.  He stated that 
since that time in service he has had pain in multiple 
regions of his body, including the neck, upper back, 
middle back and low back.  He also stated that he has had 
anterior chest wall pain with tingling and numbness of the 
upper and lower extremities.  He described his pain as 
constant, sharp, stinging, spasm-like with tingling and 
numbness of the upper and lower extremities.  He stated 
that sitting, standing, walking and movement of his spine 
increased the pain, but the pain is somewhat alleviated 
with correcting his posture.  On physical examination his 
gait was antalgic.  The cervical spine was nontender, 
Spurling's test was negative, distraction testing was 
negative and range of motion was intact.  The thoracic 
spine was nontender.  The lumbar spine revealed 
paravertebral spasm and range of motion was limited and 
painful on hyperextension.  The veteran was well built and 
there was no dermatomal loss of sensation.  Mass, power 
and tone were intact.  Reflexes were intact.  Straight leg 
raising was negative.  Patrick's testing was negative.  
The physician stated that the x-ray examinations of the 
lumbar and cervical spines were normal, and x-ray 
examination of the thoracic spine showed minimal 
scoliosis.  The assessment was cervicalgia, myofascial 
pain, lumbago, rule out lumbar radiculopathy, rule out 
cervical radiculopathy and chest pain.  The physician 
referred the veteran for an MRI.  

MRI of the cervical spine later that month showed normal 
cervical alignment.  The spinal cord, cerebellar tonsils 
and nerve roots were normal.  The impression was posterior 
central disc protrusion at C4-C5 and C5-C6 with thecal sac 
impingement and mild spinal canal narrowing, minimal 
central disc protrusion at C3-C4 and minimal central disc 
bulge at C6-C7.  MRI of the thoracic spine showed normal 
vertebral alignment.  The impression was no evidence of 
thoracic disc herniation and reduction of T5 vertebral 
body height suggestive of Schmorl's node compatible with 
mild compression change versus developmental abnormality.  
MRI of the lumbar spine showed normal vertebral alignment.  
The impression was no evidence of focal disc herniation or 
spinal or neural canal stenosis.  

At his personal hearing the veteran testified that his 
atypical chest pain and back pain symptoms cause 
depression and anxiety.  Transcript, pp. 6-7 (Feb. 2001).  
He testified that he has cervical spine pain approximately 
twice to two-thirds of the day on a daily basis.  Tr., p. 
8.  He testified that he takes prescribed medication for 
pain but then testified in the same sentence that he does 
not take this medication.  Tr., p. 8.  He testified that 
his job required lifting motor boat engines that weighed 
60-to-100 pounds and walking them upstairs, which 
aggravated his pain and he resigned his position because 
of this.  Tr., pp. 9-10.  He testified that his pain is 
unpredictable and occurs from his neck down to his low 
back, which requires constant adjustment of his posture.  
Tr., pp. 14-15.  He testified that his symptoms do not 
include irritable bowel.  Tr., p. 16.  He testified that 
he has headaches on a daily basis.  Tr., p. 17.  He 
testified that he has numbness in his legs and left arm 
and constant radiating pain.  Tr., p. 18.  He testified 
that he has sleep disturbance due to the pain.  Tr., p. 
19.  He testified that he does not take his prescribed 
pain medication because it makes him drowsy and this would 
prevent him from driving to work.  Tr., pp. 19-20.  

In October 2001 the Board remanded the case to the RO for 
additional development.  

The evidence includes an August 2001 private medical 
examination report.  The veteran complained of neck and 
left-sided chest pain.  He stated that the pain was 
aggravated secondary to lifting, pushing and pulling motor 
boat engines.  Past medical history was completely 
unremarkable and he denied major medical conditions.  On 
physical examination compression of the head on the neck 
produced some pain in the intrascapular area.  There were 
no muscle spasms and no neck stiffness.  There was 
supraclavicular tenderness on the left side.  Motor 
examination demonstrated no atrophy, muscle weakness or 
sensory deficit.  Gait was completely within normal 
limits.  The veteran denied bladder and bowel dysfunction.  
The impression was cervical spondylosis with discogenic 
disease at C4-C5 and C5-C6.  The examiner reported that an 
MRI of the cervical spine demonstrated cervical 
spondylosis with compression of the spinal canal at C4-C5 
and C5-C6.  The examiner recommended conservative 
treatment with physical therapy and pain management.  

The evidence shows the veteran failed to report for VA 
examinations in August 2002, which were scheduled to 
assess the severity of his service-connected disabilities.  

In September 2002 the RO awarded separate 10 percent 
disability ratings for cervical and thoracic strain, 
effective January 29, 2001.  


Criteria

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the appellant's claim is to be considered.  
In initial rating cases, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings, nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. 4.20 (2002).  

Where the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  The Court has 
acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same 
injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that 
a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes.  
Inquiry will be made into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. §§ 4.45, 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.  

Diagnostic Code 5290 for limitation of motion of the 
cervical spine provides a 10 percent rating if the 
limitation is slight, a 20 percent rating if the 
limitation is moderate, and a 30 percent rating if the 
limitation is severe.  38 C.F.R. § 4.71a.

Diagnostic Code 5291 for limitation of motion of the 
dorsal spine provides a 0 percent rating if the limitation 
is slight, a 10 percent rating if the limitation is 
moderate, and a 10 percent rating if the limitation is 
severe.  38 C.F.R. § 4.71a.

Diagnostic Code 5025 for fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal 
pain and tender points, with or without associated 
fatigue, sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, depression, anxiety, 
or Raynaud's-like symptoms: provides a 10 percent rating 
for symptoms that require continuous medication for 
control, a 20 percent rating for symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, and a 40 
percent rating for symptoms that are constant, or nearly 
so, and refractory to therapy.  38 C.F.R. § 4.71a.  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any right 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it 
was not deciding that question at this time.  See Bernklau 
v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty assist have been met under the new 
law.  

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required for a higher 
rating for his service-connected disabilities in several 
rating decisions.  The RO provided the veteran further 
notice of what was required to substantiate his claims in 
the October 1999 Statement of the Case and the September 
2002 Supplemental Statement of the Case.  

That is, the RO provided notice of the laws and 
regulations pertaining to higher ratings, as well as a 
rationale explaining why his claim was denied.  The RO 
provided the veteran with the laws and regulations with 
regards to the merits of the issues and a rationale 
explaining why his claims could not be granted based on 
the evidence of record.  

In January 2002 the RO specifically notified the veteran 
of the passage of the VCAA.  The RO advised him to 
identify any evidence not already of record, and to 
complete authorization forms (VA Forms 21-4142) for the 
release of any evidence pertaining to the issues currently 
on appeal.  The RO advised the veteran that it would 
obtain such records if their release was authorized.  In 
doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified 
and/or authorized for release by the veteran.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also notified the 
veteran of the passage of the VCAA in the October 2001 
Board remand decision.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant 
records adequately identified by him as well as authorized 
by him to be obtained.  

The evidence includes the service medical records and 
post-service VA and private medical examination reports 
and records.  The veteran has submitted statements in 
support of his claim and testified at a personal hearing.  

In October 2001 the Board remanded the case to the RO for 
further medical development.  The evidence showed that 
there were additional private medical records that had not 
been obtained.  The Board also requested the veteran 
undergo another VA compensation examination in order to 
assess the extent and severity of his service-connected 
disabilities, including functional loss due to pain and 
other pathology.  The evidence shows that the veteran's 
complaints of anxiety, depression and functional loss 
could not have been substantiated at that time without 
another VA examination.  The Board specifically notified 
the veteran that his failure to report for any scheduled 
examinations might adversely affect the outcome of his 
claims in accordance with the provisions of 38 C.F.R. 
§ 3.655 (2002).  

Under 38 C.F.R. § 3.655 when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  For purposes of this 
section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a).

When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b).  

As the veteran failed to report for the VA examinations 
scheduled in August 2002, and has not shown good cause for 
his failure to so report, the Board shall rate his claims 
based on the evidence of record.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the veteran in 
developing the facts pertinent to his claims is required 
to comply with the duty to assist under both the former 
law and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 
5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.  

Cervical Strain

The probative evidence shows that the veteran's service-
connected cervical strain did not warrant a compensable 
rating prior to January 29, 2001.  

In this case the most appropriate diagnostic code for 
evaluating this disability is 5290, which is based on 
limitation of motion of the cervical spine.  

The medical evidence of record shows that the veteran does 
not have degenerative arthritis of the cervical spine.  
During the April 1998 VA examination, the examiner noted 
that a January 1997 MRI of the cervical spine showed 
minimal posterior bulging at C4-C5 at the intervertebral 
discs, but there was no evidence of disc herniation or 
other lesions present.  During the October 1998 VA 
examination an  x-ray examination of the cervical spine 
showed osteophytes at C6 but otherwise there were no 
abnormalities.  The January 2001 private examination 
report shows that an x-ray examination of the cervical 
spine was negative.  There has been no diagnosis of 
arthritis, degenerative or otherwise, established by x-ray 
findings.  Consequently, a rating based on degenerative 
arthritis under 38 C.F.R. § 5003 is not for application.  

The evidence also does not show that the veteran sustained 
a fracture to a cervical vertebra or that he has ankylosis 
of the cervical spine.  The veteran has repeatedly denied 
having sustained an injury during active service.  He 
claims his symptoms suddenly began during active service 
following a march in about April 1995.  Moreover, none of 
the diagnostic studies support a finding that he has 
residuals of a fractured cervical vertebra.  The physical 
examination findings also do not show there is ankylosis 
of the cervical spine.  In fact, these findings show full 
range of motion of the cervical spine.  Consequently, a 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5285 or 
38 C.F.R. § 4.71a, Diagnostic Code 5287 is not for 
application.  

The probative evidence in this case shows that prior to 
January 29, 2001 the veteran's cervical strain did not 
result in even slight limitation of motion of the cervical 
spine, even when taking into account functional loss due 
to pain or other pathology.  

During the March 1998 VA general medical examination in 
March 1998, physical examination showed the veteran was in 
no distress.  In fact, he stated that he remained 
physically active and could easily walk a mile and climb 
two flights of stairs.  Posture and gait were normal.  
Physical examination showed no spinal tenderness and there 
was full range of painless motion.  

During the April 1998 VA neurology examination in April 
1998, the examiner noted that diagnostic studies during 
active service showed no definite problems.  The veteran 
reported that since service he experienced only episodes 
of neck discomfort.  He did not complain of chronic and 
ongoing neck pain with physical activities.  In fact, he 
denied having pain or numbness.  He also had no weakness.  
On physical examination he was in no distress and he had 
no pain.  He had good range of motion of the cervical 
spine without spasm or tenderness.  Cranial nerves were 
intact.  Motor examination showed 5/5 strength throughout.  
Reflexes were symmetric throughout and sensory testing was 
normal.  Cerebellar examination and gait was normal.  The 
examiner stated that he could not find any objective 
evidence of neuropathy or radiculopathy.  This examination 
report supports a finding that the veteran had no 
limitation of motion of the cervical spine even when 
taking into account functional loss due to pain or other 
pathology.  

The above findings are also supported by the findings 
shown on VA orthopedic examination in October 1998.  
Examination of the neck showed the spine to be midline and 
the cervical curve preserved.  There was no tenderness to 
palpation of the paraspinous musculature or the sciatic 
areas.  Shoulder shrug was intact.  Shoulder and upper 
extremity range of motion was intact throughout.  Motor 
strength of the upper extremity was 5/5 throughout.  
Distal circulation and sensation of the upper extremities 
was intact.  Deep tendon reflexes of the upper extremities 
was symmetrical.  In November 1998 physical examination 
showed no muscular atrophy.  Bilateral upper extremity 
strength was 5/5.  Sensation was intact and a Spurling's 
test was negative.  There was also full range of motion of 
the upper extremities.  

At that time of that examination the veteran stated that 
chiropractic treatment during active service resulted in a 
decrease in his symptoms.  In fact, the examiner noted 
that a final evaluation by the orthopedic service prior to 
separation found no significant orthopedic disorder and 
the veteran returned to duty without limitation.  Again, 
the veteran's only complaint at the time of the 
examination was intermittent episodes of right neck 
discomfort.  As shown in his personal hearing testimony, 
this was secondary to his post-service employment 
position.  He testified that his job required lifting 
motor boat engines that weighed 60-to-100 pounds and 
walking them upstairs, which aggravated his pain and he 
resigned his position because of this.  Tr., pp. 9-10.  
His later testimony, that he has cervical spine pain 
approximately twice to two-thirds of the day on a daily 
basis (Tr., p. 8) is entirely inconsistent with his 
statements previously made to the VA examiners.  Also, his 
statement to the physician during the January 2001 
evaluation, that chiropractic treatment during active 
service did not lessen his pain, is inconsistent with his 
prior statement of medical history in October 1998.  His 
inconsistent statements are therefore of little probative 
value and are otherwise outweighed by the objective 
medical findings.  

The same can be found in his statements and testimony that 
he has severe, ongoing neurological deficits manifested by 
radiculopathy and neuropathy secondary to his neck 
disability.  During the March 1998 VA general medical 
examination the veteran stated that he remained physically 
active and could easily walk a mile and climb two flights 
of stairs.  He denied neurological deficit.  During the 
April 1998 VA neurology examination he denied having 
numbness.  That examiner stated that he could not find any 
objective evidence of neuropathy or radiculopathy.  Later 
during the October 1998 VA examination the veteran then 
complained of ongoing upper extremity radiculopathy.  
Despite these complaints the November 1998 
electrodiagnostic findings were normal in all nerves and 
muscles.  The impression was no electrodiagnostic evidence 
of active or chronic cervical radiculopathy and no 
electrodiagnostic evidence of peripheral sensory or motor 
neuropathy.  Again, his later statements are inconsistent 
with prior statements of medical history and are not 
supported by the objective medical findings.  

Since the probative evidence shows the veteran does not 
meet the minimum requirements for a compensable evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5290, a zero percent evaluation is appropriately assigned 
prior to January 29, 2001.  38 C.F.R. § 4.31.

The probative evidence also shows that the veteran's 
service-connected cervical strain does not warrant a 
rating in excess of 10 percent after January 29, 2001.  As 
stated above, the veteran's complaints of limitation of 
motion and function due to pain and other pathology appear 
to be inconsistent; therefore, the objective medical 
findings will be afforded greater probative weight.  

The January 2001 private examination report is predicated 
on an inaccurate factual history that the veteran had 
ongoing radiating pain and numbness since active service, 
which was constant, sharp, stinging and spasm-like; this 
history is not substantiated in the record.  Examination 
at that time showed the cervical spine was nontender, a 
Spurling's test was negative, distraction testing was 
negative and range of motion was intact.  The veteran was 
well built and there was no dermatomal loss of sensation.  
Mass, power and tone were intact.  Reflexes were intact.  
Straight leg raising was negative.  Patrick's testing was 
negative.  That physician stated that the x-ray 
examination of the cervical spine was normal.  MRI of the 
cervical spine later that month showed normal cervical 
alignment.  The spinal cord, cerebellar tonsils and nerve 
roots were normal.  Although compression of the head on 
the neck produced some pain in the intrascapular area 
during the August 2001 examination, physical examination 
showed no muscle spasms and no neck stiffness.  Motor 
examination demonstrated no atrophy, muscle weakness or 
sensory deficit, such as would justify a higher rating.  
38 C.F.R. § 4.40.  

The probative evidence shows that, prior to January 29, 
2001, the veteran's cervical strain did not result in even 
slight limitation of motion of the cervical spine, 
including functional loss due to pain or other pathology.  
The probative evidence shows that, since January 29, 2001, 
the veteran's cervical strain has not resulted in more 
than slight limitation of motion of the cervical spine, 
including functional loss due to pain or other pathology.  
The criteria for an initial compensable disability 
evaluation for cervical strain prior to January 29, 2001, 
and an initial rating in excess of 10 percent for cervical 
strain since January 29, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (2002).

Thoracic Strain

The probative evidence shows that the veteran's service-
connected thoracic strain did not warrant a compensable 
rating prior to January 29, 2001.  

In this case the most appropriate diagnostic code for 
evaluating this disability is 5291, which is based on 
limitation of motion of the thoracic spine.  

The medical evidence of record shows that the veteran does 
not have degenerative arthritis of the thoracic spine.  

During the April 1998 VA examination, x-ray examination of 
the thoracic spine showed mild dextroscoliosis but did not 
reveal arthritis.  During the October 1998 VA examination, 
x-ray examination of the thoracic spine showed no 
significant abnormalities.  The January 2001 private 
examination report shows that an x-ray examination of the 
thoracic spine showed minimal scoliosis but was otherwise 
negative.  There has been no diagnosis of arthritis, 
degenerative or otherwise, established by x-ray findings.  
Consequently, a rating based on degenerative arthritis 
under 38 C.F.R. § 5003 is not for application.  

The evidence also does not show that the veteran sustained 
a fracture to a thoracic vertebra or that he has ankylosis 
of the thoracic spine.  As previously stated, the veteran 
has repeatedly denied having sustained an injury during 
active service.  He claims his symptoms suddenly began 
during active service following a march in about April 
1995.  Moreover, none of the diagnostic studies support a 
finding that he has residuals of a fractured thoracic 
vertebra.  The physical examination findings also do not 
show there is ankylosis of the thoracic spine.  In fact, 
these findings show full range of motion of the spine.  
Consequently, a rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 or 38 C.F.R. § 4.71a, Diagnostic Code 5287 is 
not for application.  

The probative evidence in this case shows that prior to 
January 29, 2001 the veteran's thoracic strain did not 
result in more than slight limitation of motion of the 
thoracic spine, even when taking into account functional 
loss due to pain or other pathology.  

During the March 1998 VA general medical examination, 
physical examination showed he was in no distress.  He 
stated he remained physically active and could easily walk 
a mile and climb two flights of stairs.  Posture and gait 
were normal.  Physical examination showed no spinal 
tenderness and there was full range of painless motion. 

During the VA April 1998 neurology examination the veteran 
was in no distress and he had no pain.  Motor examination 
showed 5/5 strength throughout.  Reflexes were symmetric 
throughout and sensory testing was normal.  Despite the 
veteran's complaints of occasional radiating pain, the 
examiner stated that he could not find any objective 
evidence of neuropathy or radiculopathy.  

During the October 1998 VA orthopedic examination, the 
examiner noted that the final evaluation by the orthopedic 
service prior to separation found no significant 
orthopedic disorder and the veteran returned to duty 
without limitation.  Examination showed the spine to be 
midline and the thoracic curve preserved.  Although there 
was slight tenderness to palpation at approximately T10 to 
L2, there was no tenderness to palpation of the 
paraspinous musculature or the sciatic areas.  There was 
full active range of motion.  The examiner's impression 
was recurrent thoracic strain, but the examiner 
characterized this as mild.  The November 1998 physical 
examination showed no muscular atrophy.  The 
electrodiagnostic findings were normal in all nerves and 
muscles.  The impression was no electrodiagnostic evidence 
of active or chronic radiculopathy and no 
electrodiagnostic evidence of peripheral sensory or motor 
neuropathy.  

As already determined in connection with his claim for 
increase for cervical strain, the veteran's statements and 
testimony must be compared to the rest of the evidentiary 
record for the Board to make conclusions regarding 
probative value. Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(it is the Board's duty to determine the credibility and 
weight of evidence).  

During the March 1998 VA general medical examination the 
veteran stated that he remained physically active and 
could easily walk a mile and climb two flights of stairs.  
He denied neurological deficit.  During the April 1998 VA 
neurology examination he denied having numbness.  That 
examiner stated that he could not find any objective 
evidence of neuropathy or radiculopathy.  Despite his 
complaints of ongoing radiculopathy the November 1998 
electrodiagnostic findings were normal in all nerves and 
muscles.  The impression was no electrodiagnostic evidence 
of active or chronic radiculopathy or peripheral sensory 
or motor neuropathy.  Again, his later statements are 
inconsistent with prior statements of medical history and 
are not supported by the objective medical findings.  

Since the probative evidence shows the veteran does not 
meet the requirements for more than slight limitation of 
motion of the thoracic spine, a zero percent evaluation is 
appropriately assigned prior to January 29, 2001.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.  

The probative evidence also shows that the veteran's 
service-connected thoracic strain does not warrant a 
rating in excess of 10 percent after January 29, 2001.  

As stated above, the veteran's complaints of limitation of 
motion and function due to pain and other pathology are 
entitled to lesser probative value due to inconsistency, 
especially in light of the medical reports and objective 
medical findings, which will be afforded higher probative 
weight.  

None of the objective medical findings of record 
demonstrate even severe limitation of motion of the 
thoracic spine.  In addition, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291, a 10 percent rating is the maximum 
schedular rating available for limitation of motion of the 
thoracic spine.  As discussed above, other diagnostic 
criteria do not provide for a higher rating.  

For the foregoing reasons, an initial rating in excess of 
10 percent for thoracic strain since January 29, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5291 (2002).  

Left Atypical Musculoskeletal Chest Pain

In this case the most appropriate diagnostic code for 
evaluating this disability is 5025, which is based on 
widespread musculoskeletal pain with or without additional 
symptomatology.  

In this case the Board remanded the case for further 
medical development because the evidence already of record 
did not substantiate the symptomatology or the length of 
symptoms claimed by the veteran. 

For example, at his personal hearing the veteran testified 
that his atypical chest pain and back pain symptoms cause 
depression and anxiety.  Tr., pp. 6-7.  He testified that 
he has cervical spine pain approximately twice to two-
thirds of the day on a daily basis.  Tr., p. 8.  He 
testified that he has headaches on a daily basis.  Tr., p. 
17.  He testified that he has numbness in his legs and 
left arm and constant radiating pain.  Tr., p. 18.  He 
testified that he has sleep disturbance due to the pain.  
Tr., p. 19.  

These allegations are not credible because they are 
inconsistent with the medical history reported to the 
examining physicians since the VA general medical 
examination in March 1998.  None of these examination 
reports substantiate his claim of widespread pain or that 
he has exacerbations that are present more than one-third 
of the time.  Moreover, his allegations are not 
substantiated by the objective medical findings reported 
during the private medical examination in January 2001, 
which post dates his hearing testimony.  Given his failure 
to report without good cause for the scheduled VA 
examinations in August 2002, the evidence of probative 
evidence of record does not support his claim for a higher 
rating. 

The probative evidence shows that the veteran's left 
atypical musculoskeletal chest pain is not manifested by 
widespread musculoskeletal pain with episodic 
exacerbations present more than one-third of the time that 
are precipitated by environmental or emotional stress or 
overexertion. The criteria for an initial rating in excess 
of 10 percent for left atypical musculoskeletal chest pain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5025 (2002).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating prior to January 29, 2001 
and an initial rating in excess of 10 percent since 
January 29, 2001 for cervical strain is denied.  

An initial compensable rating prior to January 29, 2001 
and an initial rating in excess of 10 percent since 
January 29, 2001 for thoracic strain is denied.

An initial rating in excess of 10 percent for left 
atypical musculoskeletal chest pain is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

